GRIFFIN, Chief Judge.
This is the appeal of a non-final order of the lower tribunal determining liability in favor of the plaintiffs below, Joseph L. Boles, Sr., his wife, Maurine Boles [“Boles”] and Historic Preservation and Development, Inc., in a breach of contract action. On appeal, appellants appear to contend that their contract with the Boles was terminable at will and that their termination of the agreement *900does not give rise to any claim for damages on the part of the Boles. These arguments largely rest on the contentions that the contract between the parties is, in effect, a lifetime employment contract which contains no clear expression that lifetime employment was contemplated and that the contract lacks the requisite mutuality of obligation to permit post-termination enforcement of the agreement by the Boles. We find no merit to either of these contentions on appeal and, accordingly, affirm the order determining liability in favor of the Boles.
AFFIRMED.
HARRIS and PETERSON, JJ., concur.